Order, Supreme Court, New York County (Milton Tingling, J.), entered May 21, 2002, which granted defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
*304Defendants permissibly relied on the unsworn reports of plaintiffs doctors to satisfy their initial burden of showing that plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see McNair v Ofori, 198 AD2d 47 [1993]). Contrary to plaintiff’s opposition, nothing in these reports tends to show that trauma experienced in the accident made an abortion advisable.* These same reports also show no significant deficits in range of motion as of five weeks after the accident, and again as of five months after the accident. Nor does the MRI showing bulging discs a month after the accident raise an issue of fact as to serious injury, absent objective medical evidence, in admissible form (see Grasso v Angerami, 79 NY2d 813 [1991] ), of the degree and duration of any resulting physical limitations (see Toure v Avis Rent A Car Sys., 98 NY2d 345, 350-351 [2002]; Rangel-Vargas v Vurchio, 289 AD2d 92 [2001]). Concur — Buckley, P.J., Tom, Ellerin, Lerner and Friedman, JJ.

 Inexplicably, plaintiff failed to submit the medical records of the clinic where she allegedly received such advice, despite two court orders to do so.